TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00427-CV


In re Sayna C. Johnson




ORIGINAL PROCEEDING FROM BELL COUNTY


O R D E R

PER CURIAM
		Relator Sayna C. Johnson has filed a petition for writ of mandamus and a motion for
emergency stay pending disposition of her mandamus petition.  We grant the motion for emergency
stay, pending further orders of this Court, to the extent of staying the trial court's temporary order
granting grandparent possession or access dated June 8, 2012.  We request that the real party in
interest file a response to the mandamus petition no later than noon on July 2, 2012.  The real party
in interest may also address, in either her mandamus response or a separate, earlier filing, the
advisability of our continuing the temporary stay pending our resolution of the mandamus petition.
		It is ordered June 26, 2012.

Before Chief Justice Jones, Justices Rose and Goodwin